Allowable Subject Matter
Claims 1, 4-14, 16-20, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a direct AC LED light source (1) receiving a rectified AC power comprising; a series connection of at least two LED strings (2a, 2b), wherein each of the at least two LED strings (2a, 2b) corresponds to a single LED or comprises at least two LEDs (3), said at least two LED strings (2a,2b) including a first LED string (2a) and a second LED string (2b) connected in series: at least one ohmic resistive element (4) connected in series with the first LED string (2a): and particularly including “ at least one decoupling element (7) connected between the at least one switching element (5) and the respective parallel connection of the first capacitor (6a) and the series connection of the at least one ohmic resistive element (4) and the first LED string (2a), such that in the conductive state of the at least one switching element (5) the first capacitor (6a) is not discharged via the at least one switching element (5) and is configured to provide electrical energy to the first LED string (2a)  ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 4-14,16-20,24-27 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Minh D A/
Primary Examiner
Art Unit 2844